Per Curiam.
The court below failed to give full and proper effect to the Act of 4 May, 1864 (Brightly, 601, p. 71), authorizing amendments in equity proceedings in the same manner as obtained in common law cases and practice. This statute is a useful enactment and ought not to be interpreted narrowly. But the amendment was immaterial, and would not have increased the plaintiff’s equity—indeed its effect would have been to place a new barrier in the road of the plaintiff. Though by the sheriff sales the lien of the mortgage was divested, the debt of Koons, Heilman & Co. against Michael Murphy as the endorser of Allen Fisher’s note was not extinguished. The judgment for this debt was afterwards revived by scire facias, adding there another barrier to the prayer of the plaintiff in this bill. The court below was justified in refusing the injunction and dismissing the bill.
Decree affirmed with costs and the appeal dismissed.